Citation Nr: 1147470	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-00 979	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to March 1970, including service in Vietnam from July 1969 to March 1970; he died in December 2006.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision issued by the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  

In August 2009, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript is in the claims file.

In November 2009, the Board requested a VHA medical expert opinion pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  This opinion was rendered in December 2009.  In May 2010, the Board requested a supplemental opinion from the same VHA physician, which was received in June 2010.

Thereafter, in an August 2010 decision, the Board denied the appellant's claim.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the parties filed a Joint Motion for Remand.  An August 2011 Order of the Court granted the Joint Motion and vacated the Board's decision, and the issue on appeal was remanded for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

At the time of his death in December 2006, the Veteran was not service connected for any disability.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.  Diabetes mellitus (DM) Type II is recognized by VA as associated with exposure to herbicides.

The Veteran's death certificate lists the immediate cause of death as pancreatic cancer of six months' duration.  His death was not ascribed as due to, or as a consequence of, any other condition and no other disorder was listed as a significant condition that contributed to the Veteran's death but did not result in the previously stated underlying cause.  No autopsy was performed.  A subsequent amended death certificate indicates that the Veteran had diabetes mellitus and that the diabetes mellitus was an immediate, underlying, or contributing cause of or condition leading to death - which one it was however, was not specified.  These certificates were signed by the Veteran's family doctor.

The appellant testified at her August 2009 Travel Board hearing that the Veteran had been in receipt of insulin shots for diabetes mellitus prior to his death.  She also stated that his diabetes was Type II diabetes and that his family doctor had said that the diabetes was involved in the Veteran's death.  

The appellant contends that the DM had an extremely deleterious effect on the Veteran's health (as reflected by the death certificate) such that the DM contributed substantially or materially and/or that the DM combined to cause death and/or that the DM aided or lent assistance to the metastatic pancreatic adenocarcinoma that ultimately caused his death.  She contends, in essence, that the DM worsened or aggravated the medical problems that led to the Veteran's death and relies on the amended death certificate in making her argument.  In the alternative, she has contended that the Veteran's fatal pancreatic carcinoma was etiologically related to his exposure to herbicides during his military service in Vietnam.

The basis for the August 2011 Joint Motion for Remand was that VA had breached the duty to assist by not getting all available relevant records and that the Board had therefore provided inadequate reasons and bases for its decision.  In particular, the records of a Dr. Dailey and a Dr. Smith were noted to not be of record.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Thus, in order to fulfill the duty to assist, all of the Veteran's outstanding private inpatient and outpatient records should be obtained and associated with the claims file.

In a December 2011 letter, the appellant's attorney (who did not represent the appellant at the time of the Board decision) contends that the Veteran's medical records demonstrate that he had impaired glucose tolerance as early as the year 2000.  The Veteran's terminal medical records indicate that the diabetes was caused by the pancreatic cancer and had its onset in 2006.  In Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  In the present posture of this case, clarification is needed concerning when the Veteran's diabetes mellitus Type II was first diagnosed and when his private doctors initially began treating him for diabetes.

Thus, further development of the evidence is necessary, requiring the gathering of records and further investigation.  In addition, the duty to assist includes obtaining records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, remand is required in order to fulfill the statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Contact the appellant to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where the Veteran received any healthcare services from the year 2000 until 2006.  After securing the necessary release(s), obtain those records that have not been previously secured.  In particular, obtain all - 

a.  private inpatient and outpatient health care records from Breckinridge Memorial Hospital.  In particular, the records from Dr. Benjamin Smith, Dr. Bernard Dailey, and Dr. Anthony Filippione, to include all laboratory testing results;

b.  private treatment records from Dr. Joseph Petrocelli, to include all laboratory testing results;

c.  private health care records from BHI Family Care Center.  In particular, the records from Dr. Benjamin Smith, to include all laboratory testing results; and 

d.  private health care records from any and all providers located in Washington State, to include all laboratory testing results.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and her attorney must also be informed of the negative results and given the opportunity to secure the records.

4.  Contact Dr. Benjamin Smith and ask him to clarify his statements of record by stating the exact month and year that he first rendered a diagnosis of diabetes mellitus for the Veteran and ask him to delineate the laboratory testing results that confirmed the diagnosis of diabetes, as well as the course of treatment he provided for diabetes prior to 2006.  The physician should be requested to attach the corresponding medical treatment records, including laboratory testing results, which document his statements.

5.  Thereafter, arrange for the appellant's records to be reviewed by a pathologist or other appropriate physician, due to the complexity of the etiological questions at issue in this case.  The reviewer should be provided with the Veteran's claims file, including any records obtained pursuant to the above-mentioned development, to include a copy of this Remand.  

The reviewer should discuss the nature of the Veteran's diabetes vis-à-vis the metastatic pancreatic adenocarcinoma that was the immediate cause of his death in December 2006, and in relation to the assertion that the Veteran's diabetes existed prior to 2006.  The opinion should adequately summarize the relevant history and clinical findings, and provide a detailed explanation as to all medical conclusions rendered.  The reviewer must identify the information on which the opinion is based, with citation to the literature where appropriate.  

The reviewer should render an opinion as to the following questions:

a.  What findings are required to establish a clinical diagnosis of diabetes mellitus type II?  What is impaired glucose tolerance?  Is impaired glucose tolerance the same clinical entity as diabetes mellitus type II?

b.  What are the first clinical findings of record that would establish a clinical diagnosis of diabetes mellitus type II for the Veteran and when were these findings made?  Do these findings support the assertion that the diabetes pre-dated the development of the pancreatic cancer?

c.  What medical conditions existed at the time of the Veteran's death?  What was the clinical significance of these conditions vis-à-vis the fatal metastatic pancreatic adenocarcinoma?  Please rank each of the conditions existing at the time of death in the order of their importance in relation to causing or contributing to the Veteran's death.

d.  Was there any connection between either the primary carcinoma or the metastatic carcinoma and the Veteran's diabetes, either singly or in aggregate?  What is meant by the term 'pancreatic cancer diabetic' and does this refer to Type I or Type II diabetes mellitus?  What was the etiologic cause of the Veteran's diabetes mellitus (in terms of at least as likely as not)?

e.  To what extent, if any, did the diabetes contribute to the development of, or to the severity of, the Veteran's fatal cancer?

f.  What role, if any, did the diabetes play in (i) causing, (ii) contributing substantially or materially to, or (iii) hastening the Veteran's death?  What is the meaning/significance of the listing of diabetes mellitus on the amended death certificate as being related to the cause of the Veteran's death?

g.  Did any diabetes-related pathology cause general impairment of health such that the Veteran was materially less capable of resisting the effects of the metastatic pancreatic adenocarcinoma that was the primary cause of his death?

h.  What is the likelihood (in terms of at least as likely as not), based on what is medically known about pancreatic carcinomas, that the Veteran's carcinoma had its onset during his military service from April 1968 to March 1970, or within one year after his separation from service in March 1970?

i.  What is the likelihood (in terms of at least as likely as not), based on what is medically known about pancreatic carcinomas, that the Veteran's malignant disease process was related to in-service exposure to herbicide agents, or some other incident of service, versus post-service exposure to some causative agent or to some other etiology?

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the reviewer should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology, onset date and clinical course of the Veteran's pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Upon receipt of the requested reports, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the VA reviewer for corrections or additions.

7.  After completing any additional notification and/or development action deemed warranted by the record, consider all of the evidence of record and re-adjudicate the appellant's cause of death claim.  Ensure that all theories of service connection are considered, as applicable.

8.  If the claim for service connection for cause of the Veteran's death remains denied, provide the appellant and her attorney with a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

